Citation Nr: 0713924	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  04-15 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
resection of the distal right ulna with arthritis.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a chip fracture of the right elbow with 
arthritis and limitation of motion.  

3.  Entitlement to a combined service-connected disability 
evaluation in excess of 40 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from July 1958 to July 
1961.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 1997 rating decision rendered by the 
Oakland, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that granted service connection for 
a chip fracture of the right elbow and denied an increased 
rating for residuals of a resection of the right ulna with 
arthritis.  The veteran also appealed an October 2003 rating 
decision that established a combined 40 percent service-
connected disability rating.

As an initial matter, the Board notes that the veteran 
submitted a statement in October 2003 expressing his 
satisfaction with an October 2003 Supplemental Statement of 
the Case (SSOC) that informed him that higher disability 
ratings for his right elbow and right ulna disabilities were 
being assigned.  However, the combined evaluation was not set 
forth in the October 2003 SSOC.  The rating decision granting 
the increased evaluations and informing the veteran that the 
increased evaluation combined to a 40 percent disability was 
furnished to the veteran after receipt of his withdraw of the 
appeal.  Several days later, the RO received a statement from 
the veteran in which reported disagreement with the 
disability evaluations assigned and felt that a higher 
combined rating was warranted.  He stated that he did not 
accept the RO's decision and wished to cancel his withdraw.

The Board has reviewed the documentation related to the 
veteran's appeal withdrawal and concludes that he did not 
submit an informed withdrawal.  Clearly, he submitted his 
withdrawal assuming that the disability higher disability 
evaluations would be added, not combined, to form a new 
disability evaluation.  The October 2003 SSOC did not contain 
any references to how a new disability evaluation would be 
assigned.  Within days after receiving the rating action 
assigning the new disability evaluation, the veteran 
submitted his request to withdraw his withdrawal request.  
Under the circumstances, the Board will accept the veteran's 
withdrawal of his prior withdrawal request.  Accordingly, the 
issues of entitlement to an increased rating for a resection 
of the right ulna with arthritis and entitlement to a higher 
rating for residuals of a chip fracture of the right shoulder 
remain on appeal.  

In his November 2003 statement, the veteran asserted that 
higher disability evaluations were warranted for his service 
connected right radius disability, and impairment of 
supination and pronation of the right wrist.  He further 
indicated that compensation was warranted for degenerative 
changes of the metacarpal joints.  These matters are referred 
to the RO for further action, if appropriate.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reflects that the veteran fell from the top of a 
90 foot cliff while training during active duty.  He 
sustained multiple injuries to both upper extremities 
including fractures his right elbow and wrist and a 
dislocation of his right elbow and underwent surgery on his 
right elbow and right wrist.  

As noted in the introduction, the veteran has asserted that 
service connection is warranted for degenerative changes of 
the metacarpal joints.  His service medical records show that 
wires were placed through the third, fourth, and fifth 
metacarpals for traction at the time that his right wrist was 
surgically reduced.  However, a diagnosis of a disability of 
the fingers was not rendered at that time.  Post service VA 
examinations in September 1997 and May 1999 show that the 
veteran's third, fourth, and fifth fingers, were fixed at 30 
degrees of flexion at the proximal interphalangeal joints and 
would not totally straighten.  It is unclear if the veteran's 
current problems of the right fingers represent a residual of 
his service-connected right ulna disability, right radius 
disability, or a separate disability.  Thus, the Board is of 
the opinion that the veteran's claim for a higher rating for 
his service-connected ulna disability is inextricably 
intertwined with his unadjudicated claim for service 
connection for disabilities of the fingers.  Thus, action on 
the claim for a higher rating for a service-connected ulna 
disability is deferred pending adjudication of the claim for 
service connection for service connection for degenerative 
changes of the metacarpal joints.  

With respect to his right elbow disability, the Board notes 
that the current VA examination in inadequate for rating 
purposes.  In particular, the examiner observed that the 
veteran's right elbow range of motion resulted in "excursion 
2 to 3, speed 3, strength 3, coordination 1 to 2 and 
endurance is 2."  The Board is unable to interpret these 
findings or convert them to any additional measurable loss of 
right elbow function.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (The Board is prohibited from substituting 
its own medical opinions).  In light of the foregoing, the 
Board is of the opinion that a new examination would be 
probative in ascertaining the level of disability associated 
with the veteran's right elbow disability.  The Board is also 
of the opinion that the veteran should be afforded a VA 
examination addressing all current residuals of his right 
ulna disability.  

The veteran's claim for entitlement to a higher combined 
disability evaluation is inextricably intertwined with the 
unadjudicated claims referred to the RO in the Introduction 
above as well as the claims for higher disability evaluations 
remanded herein.  Thus, adjudication of his claim for a 
higher combined evaluation is deferred pending adjudication 
of all pending claims for service connection and higher 
disability evaluation.  

Based on the foregoing, this case is REMANDED to the RO for 
the following development.  

1.  The RO should schedule the veteran 
for an examination for the purpose of 
determining the degree of impairment 
associated with the service-connected 
right ulna and right elbow fracture 
residuals.  The claims folder and a copy 
of this remand should be provided to the 
examiner prior to the examination.  All 
special tests and studies, to include 
range of motion testing, should be 
conducted as indicated, and all objective 
findings should be noted in detail.  

The examiner should identify all 
diagnoses with regard to the right upper 
extremity which are related to the right 
ulna and right elbow fracture residuals, 
along with corresponding objective 
findings for each diagnosis.  In 
addition, an opinion should be provided 
as to whether the current disability of 
the third, fourth, and fifth fingers is 
attributable to the service-connected 
right ulna or right elbow fracture 
residuals.  

The examiner should indication whether 
the veteran's ulna disability results in 
nonunion of the upper half of the ulna 
with false movement.  

The examiner should also identify whether 
the following are manifested as a result 
of the right ulna or right elbow fracture 
residuals:  less movement than normal, 
more motion than normal, weakened 
movement, excess fatigability, 
incoordination and pain on movement.  If 
such conditions are manifested, the 
examiner should describe any additional 
function impairment caused by such 
symptoms to include additional limitation 
of motion.  

Complete rationales and bases should be 
provided for any opinions given or 
conclusions reached.  If any of the 
requested findings and opinions cannot be 
provided, the reasons therefore should be 
expressly stated in the record.  

2.  Upon finding that the required 
development has been completed to the 
fullest extent possible, the RO should 
review the appellant's claim, to include 
the claim for entitlement to higher 
combined rating, based on all of the 
evidence which is now of record, to 
include consideration of whether separate 
evaluations are warranted for distinct 
manifestations of a disability under the 
holding in Esteban v. Brown, 6 Vet. App. 
259, 261-62 (1994).  

Thereafter, and upon compliance with the requisite appellate 
procedures, this claim should be returned to the Board for 
further action, as appropriate. 

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures. The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




